DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-11, 25-28, 30-31 are objected to because of the following informalities:  
(1) Regarding claim 3:
Lines 2-3 recite “operating states of at least two antenna panels”, the examiner suggests changing to “operating states of the at least two antenna panels”.
Line 9 recites “the operating states of at least two antenna panels”, the examiner suggests changing to “the operating states of the at least two antenna panels”.
(2) Regarding claim 4:
Line 6 recites “activate an antenna panel which needs to be activated by the terminal”; the examiner suggests changing to “activate the antenna panel which needs to be activated by the terminal”.
(3) Regarding claim 5:
Line 6 recites “to turn off an antenna panel”; the examiner suggests changing to “to turn off the antenna panel”.
(4) Regarding claim 6:
Line 3 recites “controlling the operating states of at least two antenna panels”; the examiner suggests changing to “controlling the operating states of the at least two antenna panels”.
Line 7 recites “controls the operating states of at least two antenna panels”; the examiner suggests changing to “controls the operating states of the at least two antenna panels”.
(5) Regarding claim 8:
Line 2 recites “sending control signaling”; the examiner suggests changing to “sending a control signaling”.
(6) Regarding claim 9:
Line 3 recites “the controlling operating states of at least two antenna panels”; the examiner suggests changing to “the controlling the operating states of the at least two antenna panels”.
(7) Regarding claim 10:
Line 2 recites “sending control signaling”; the examiner suggests changing to “sending the control signaling”.
(8) Regarding claim 11:
Line 2 recites “sending control signaling”; the examiner suggests changing to “sending the control signaling”.
Line 6 recites “request to turn off an antenna panel which needs to be activated by the terminal”; the examiner suggests changing to “request to turn off an antenna panel which needs to be deactivated by the terminal”.
(9) Regarding claim 25:
Line 2 recites “the operating states of at least two antenna panels”, the examiner suggests changing to “the operating states of the at least two antenna panels”.
(10) Regarding claim 26:
Line 2 recites “obtaining network quality information based on the configured antenna panel control”, there is a lack of antecedent basis, the examiner suggests changing to “obtaining network quality information based on a configured antenna panel control”.
(11) Regarding claim 27:
Line 2 recites “operating states of at least two antenna panels”, the examiner suggests changing to “operating states of the at least two antenna panels”.
(12) Regarding claim 28:
Line 2 recites “operating states of at least two antenna panels”, the examiner suggests changing to “operating states of the at least two antenna panels”.
Lines 11-12 recite “with at least one of the network quality information
(13) Regarding claim 30:
Line 4 recites “any one of claim 26”; the examiner suggests changing to “ claim 26”.
(14) Regarding claim 31:
Lines 2-3 recite “any one of claim 24”; the examiner suggests changing to “ claim 24”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable storage medium.  The specification of the instant application (paragraph 0094) recites “a computer program product embodied on one or more computer-usable non-transitory storage media (including, but not limited to, disk storage, CD-ROM, optical storage, and so forth) having computer-usable program code embodied therein”.  However, claims 31-32 do not specify the “computer-readable storage medium” is a “non-transitory computer-readable storage medium”.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten).  Therefore, claims 31-32 do not fall within a statutory category (the rejection can be overcome by specifying the computer-readable storage medium as “non-transitory computer-readable storage medium”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (US 2020/0169995 A1).
(1) Regarding claim 24:
Nam discloses a method of controlling an operating state of a terminal antenna panel executed by a base station, comprising: 
obtaining at least one of network quality information and service demand resource information based on a configured antenna panel control mode (UE 120 may provide higher-layer signaling, such as a radio resource control (RRC) message and/or the like, including the panel information. In some aspects, UE 120 may transmit a sounding reference signal (SRS) for channel estimation of a channel, para. 0051; the examiner interprets the base station using the sounding reference signal from the UE for channel estimation to configure antenna panel as the claimed configured antenna panel control mode, para. 0067); and
and controlling the operating states of at least two antenna panels of the terminal according to the at least one piece of information (base station 110-1 may indicate that UE 120 is to maintain the default antenna panel in an always-on configuration, and may indicate that UE 120 is to selectively activate and/or deactivate one or more of a plurality of secondary antenna panels based at least in part on one or more factors described in more detail herein, para. 0054).
(2) Regarding claim 29:
Nam discloses a base station 110-1 to perform the method of claim 24, and further discloses the base station comprising a memory configured to store instructions; and a processor coupled to the memory, the processor configured to implement the method (a non-transitory computer-readable medium may store one or more instructions for wireless communication. The one or more instructions, when executed by one or more processors of a base station, may cause the one or more processors to receive, from a user equipment (UE) with a plurality of antenna panels, panel information associated with identifying one or more characteristics associated with the plurality of antenna panels, para. 0012).
(3) Regarding claim 31:
Nam discloses a base station 110-1 to perform the method of claim 24, and further discloses a computer readable storage medium storing computer instructions for execution by a processor of the method (a non-transitory computer-readable medium may store one or more instructions for wireless communication. The one or more instructions, when executed by one or more processors of a base station, may cause the one or more processors to receive, from a user equipment (UE) with a plurality of antenna panels, panel information associated with identifying one or more characteristics associated with the plurality of antenna panels, para. 0012).
(4) Regarding claim 26:
Nam discloses a method of controlling the operating state of a terminal antenna panel executed by a terminal, comprising: 
obtaining network quality information based on the configured antenna panel control mode (UE 120 may perform a measurement of link quality for a link with BS 110-1 using antenna panel 1, and may determine the link quality based at least in part on the measurement of link quality para. 0058, the examiner interprets the embodiment of describes in figure 3B as the claimed configured antenna panel control mode); and 
controlling the operating states of at least two antenna panels of the terminal according to the network quality information (UE 120 may determine that the link quality does not satisfy a threshold, for example, UE 120 may determine that a reference signal received power (RSRP) does not satisfy an RSRP threshold, based at least in part on determining that the link quality does not satisfy a threshold, UE 120 may determine to trigger an activation of a secondary panel to enable use of a link with improved link quality relative to a link associated with a default antenna panel, para. 0058).
(5) Regarding claim 30:
Nam discloses a UE 120 (terminal) to perform the method of claim 26, and further discloses a memory configured to store instructions; and a processor coupled to the memory, the processor configured to implement the method (a non-transitory computer-readable medium may store one or more instructions for wireless communication. The one or more instructions, when executed by one or more processors of a UE, para. 0008).
(6) Regarding claim 32:
Nam discloses a UE 120 (terminal) to perform the method of claim 26, and further discloses a computer-readable storage medium having thereon stored computer instructions which, when executed by a processor, implement the method (a non-transitory computer-readable medium may store one or more instructions for wireless communication. The one or more instructions, when executed by one or more processors of a UE, para. 0008).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2021/0168714 A1) in view of Cirik et al. (US 2020/0267712 A1) and Nam et al. (US 2020/0169995 A1).
(1) Regarding claim 1:
Guan discloses a method for controlling an operating state of a terminal antenna panel, comprising: 
a first embodiment, at least one of a base station and a terminal obtains a configured antenna panel control mode (After receiving the capability information, the network device may select, for the terminal device based on the capability information, an antenna panel that needs to be activated and/or deactivated.  S220: The network device sends first indication information to the terminal device. The first indication information is used to indicate the terminal device to activate and/or  deactivate one or more antenna panels, para. 0134-0135), and controls the operating states of at least two antenna panels of the terminal according to the antenna panel control mode (The first indication information may be used to indicate the terminal device to activate one or more first antenna panels, and/or used to indicate the terminal device to deactivate one or more second antenna panels, para. 0137, the examiner interprets this embodiment as the claimed antenna panel control mode), and the base station and the terminal jointly control the operating state of the antenna panel; the operating state comprises: an activated or off state (the terminal device sends capability information to the network device. Correspondingly, the network device receives the capability information that is from the terminal device, para. 0106; and the network device may select, for the terminal device based on the capability information, an antenna panel that needs to be activated and/or deactivated, para. 0134, the examiner interprets this method as the claimed the base station and the terminal jointly control the operating state of the antenna panel).
Guan fails to disclose (a) an embodiment that at least one of a base station and a terminal obtains a configured antenna panel control mode, and controls the operating states of at least two antenna panels of the terminal according to the antenna panel control mode, wherein the antenna panel control modes includes the base station controls the operating state of the antenna panel; and (b) an embodiment of at least one of a base station and a terminal obtains a configured antenna panel control mode, and controls the operating states of at least two antenna panels of the terminal according to the antenna panel control mode, wherein the antenna panel control modes includes the terminal autonomously controls the operating state of the antenna panel. 
With respect to (a), Cirik discloses a method that a wireless device 1614 receives from a base station one or more message comprising one or more configuration parameters; such as which antenna panel to use for uplink signal transmission (such as SRS, PUSCH, PUCCH) for a cell that indicates activation or deactivation of antenna panels pf the wireless device 1614 (para. 0399-0411) (the examiner interprets this method as the mode the base station controls the operating state of the antenna panel).
It is desirable to have at least one of a base station and a terminal obtains a configured antenna panel control mode, and controls the operating states of at least two antenna panels of the terminal according to the antenna panel control mode, wherein the antenna panel control modes includes the base station controls the operating state of the antenna panel because it provides more efficient data transfer and higher signal reliability (para. 0004).  Therefore, it would have been obvious to one of ordinary skill in the art to employ the teaching of Cirik in the methods of Guan for the benefit of providing more efficient data transfer and higher signal reliability.
With respect to (b), Nam discloses an embodiment of at least one of a base station and a terminal obtains a configured antenna panel control mode (the examiner interprets the embodiment in figure 3B as the claimed antenna panel control mode), and controls the operating states of at least two antenna panels of the terminal according to the antenna panel control mode (UE 120 may determine that the link quality does not satisfy a threshold, for example, UE 120 may determine that a reference signal received power (RSRP) does not satisfy an RSRP threshold, based at least in part on determining that the link quality does not satisfy a threshold, UE 120 may determine to trigger an activation of a secondary panel to enable use of a link with improved link quality relative to a link associated with a default antenna panel, para. 0058), wherein the antenna panel control modes includes the terminal autonomously controls the operating state of the antenna panel (the UE determine to activate or deactivate antenna panel based on the link quality determined by the UE, therefore, the terminal (UE 120) autonomously controls the operating state of the antenna panel). 
It is desirable for at least one of a base station and a terminal obtains a configured antenna panel control mode, and controls the operating states of at least two antenna panels of the terminal according to the antenna panel control mode, wherein the antenna panel control modes includes the terminal autonomously controls the operating state of the antenna panel because it improves the communication between the base station the UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NAM in the method of Guan and Cirik for the benefit of improving the communication between the base station and the UE. 
(2) Regarding claim 2:
Guan, Nam, and Cirik together discloses all subject matter of claim 1, and Guan further discloses at least one of the base station and the terminal, the operating state of the antenna panel by transmitting control signaling according to the antenna panel control mode (the terminals device activates or deactivates different antenna panels autonomously, para. 0176).
(3) Regarding claim 3:
Guan, Nam, and Cirik together discloses all subject matter of claim 2, and Cirik further discloses wherein the antenna panel control mode is that a base station controls an operating state of an antenna panel (as explained in the rejection of claim 1), wherein the controlling the operating states of at least two antenna panels of the terminal according to the antenna panel control mode includes obtaining, by the base station, at least one of first network quality information and first service demand resource information corresponding to the terminal (wireless device 1614 may receive configurations of the BWPs 1602 and 1604 that include SRS, uplink control channel (e.g., PUCCH), and uplink shared channel (e.g., PUSCH) con figurations, para. 0399, the examiner interprets the BWP as the claimed first service demand resource information corresponding to the terminal); and formulating a first working state control scheme by the base station based on at least one of the first network quality information and the first service demand resource information, and controlling, by the base station, the operating states of at least two antenna panels of the terminal according to the first working state control scheme (The  one or more configuration parameters may further comprise BWP configuration parameters for a plurality of BWPs. The plurality of BWPs may comprise a plurality of downlink BWPs of the cell and a plurality of uplink BWPs of the cell. The plurality of downlink BWPs may comprise a downlink BWP of the cell. The plurality of uplink BWPs may comprise an uplink BWP (e.g., UL BWP-1, UL-BWP-2 in FIG. 16) of the cell. The wireless device 1614 may be equipped with one or more antenna panels (e.g., Panel-1 1610 and Panel-2 1612). The one or more configuration parameters may indicate panel-specific indices (e.g., indicated by a higher layer parameter) for the one or more antenna panels.  Each antenna panel of the one or more antenna panels may be indicated by a respective one panel-specific index of the panel-specific indices, para. 0400, A wireless device 1614 may receive, from a base station 1714, one or more messages (e.g., at time TO 1702) comprising one or more configuration parameters that indicate a configured uplink grant (e.g., configured grant Type I, configured grant Type 2) for an antenna panel of one or more antenna panels of the wireless device 1614, para. 0411).
It is desirable to for the controlling the operating states of at least two antenna panels of the terminal according to the antenna panel control mode includes: obtaining, by the base station, at least one of first network quality information and first service demand resource information corresponding to the terminal; and formulating a first working state control scheme by the base station based on at least one of the first network quality information and the first service demand resource information, and controlling, by the base station, the operating states of at least two antenna panels of the terminal according to the first working state control scheme because it avoid beam misalignment between eh base station and wireless device (para. 0397).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Cirik in the method of Guan and Nam for the benefit of increasing the robustness of the communication (para. 0398). 
(4) Regarding claim 6:
Guan, Nam, and Cirik together discloses all subject matter of claim 2, and Nam further discloses the antenna panel control mode being that a terminal autonomously controls an operating state of an antenna panel (as explained in the rejection of claim 1, para. 0058), wherein the controlling the operating states of at least two antenna panels of the terminal according to the antenna panel control mode comprising the terminal obtains second network quality information (Link quality determined by the UE 120, para. 0058); and the terminal formulates a second operating state control scheme based on the second network quality information (UE 120 may determine that the link quality does not satisfy a threshold. For example, UE 120 may determine that a reference signal received power (RSRP) does not satisfy an RSRP threshold, that a reference signal received quality (RSRQ) does not satisfy an RSRQ threshold, and/or the like, para. 0058), and controls the operating states of at least two antenna panels of the terminal according to the second operating state control scheme (based at least in part on determining that the link quality does not satisfy a threshold, UE 120 may determine to trigger an activation of a secondary panel to enable use of a link with improved link quality relative to a link associated with a default antenna panel, para. 0058).
It is desirable for the antenna panel control mode being that a terminal autonomously controls an operating state of an antenna panel, wherein the controlling the operating states of at least two antenna panels of the terminal according to the antenna panel control mode comprising: the terminal obtains second network quality information; and the terminal formulates a second operating state control scheme based on the second network quality information, and controls the operating states of at least two antenna panels of the terminal according to the second operating state control scheme because it improves the communication between the base station the UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of NAM in the method of Guan and Cirik for the benefit of improving the communication between the base station and the UE. 

Allowable Subject Matter
Claims 4-5, 7-11, 25, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al. (US 2022/0077943 A1) discloses a method and apparatus for determining status of antenna panel.
Yu et al. (US 2022/0166482 A1) discloses a method and apparatus for antenna panel control.
Yang et al. (US 2021/0336333 A1) discloses an antenna panel control method.
Park et al. (US 2020/0296667 A1) discloses a techniques for signaling go-to-sleep for multiple transmission/reception point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        12/3/2022